Citation Nr: 1432159	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to September 1968, with service in the Republic of Vietnam.  His decorations include the Purple Heart. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In his September 2010 substantive appeal, the Veteran requested to have a hearing scheduled in connection with his appeal.  However, in a March 2011 statement, the Veteran withdrew his hearing request, and did not request that his hearing be rescheduled. 

In February 2013, the Board remanded these claims for additional development.  

In July 2013, the Board issued a decision denying a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  This decision was appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2013 order, granting a joint motion, the Court vacated the Board's decision with respect to these claims, and remanded it to the Board for readjudication in compliance with directives specified. 


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is productive of occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran service-connected disabilities are bronchial asthma, rated at 60 percent disabling; PTSD, rated at 50 percent disabling; traumatic amputation of the right great toe due to a gunshot wound, rated at 10 percent disabling; and, painful scar stump site, rated at 10 percent disabling.  

3.  The evidence of record does not indicate these service-connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability evaluation of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, October 2008 and January 2010 letters advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his PTSD and entitlement to a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records through May 2013, and Social Security Administration (SSA) records have been obtained and associated with the Veteran's paper and electronic files.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2009 and April 2013 in conjunction with his PTSD claim.  He was also examined in April 2013 for opinions as to whether his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Neither the Veteran nor his representative have alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and entitlement to a TDIU as they include interviews with the Veteran, a review of the record, and address the relevant rating criteria.  Additionally, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the April 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and claim of entitlement to a TDIU such that no further examinations are necessary.

In February 2013, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the Veteran was afforded a VA examination in April 2013 to assess the severity of the Veteran's PTSD, and his entitlement to a TDIU, in accordance with the February 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The April 2009 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent.  The Veteran seeks a higher rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In support of his claim of entitlement to service connection for PTSD, the Veteran submitted a medical certificate from Dr. Nannette Ortiz, received in September 2008.  This indicated the Veteran suffers from emotional problems, is very unstable, is not capable of maintaining a relationship, is irritable and intolerable of daily living problems, as well as argumentative and impulsive.  Dr. Ortiz considered these symptoms to be compatible with a diagnosis of PTSD. 

In April 2009, also in connection with his claim for service connection, the Veteran had a VA compensation examination for his PTSD.  The report notes that the Veteran was receiving treatment at the VA Medical Center in San Juan, beginning in 2008.  He was noted to be taking anti-psychotic and anti-depressants, in connection with individual psychotherapy.  The Veteran reported the following symptoms, occurring on a daily basis:  anxiety, irritability, lack of concentration, trouble sleeping, nightmares, avoidance behavior, and social withdrawal.  The Veteran stated he was married once, but was divorced and is the father of three children, with "few" social relationships.  The Veteran also stated he has been physically aggressive with his ex-wife.  He watches television and reads the newspaper.  

The Veteran denied any suicidal and homicidal ideations, hallucinations, or delusions.  The examiner noted the Veteran appearance was clean, his speech was spontaneous, and his attitude was cooperative.  He also was oriented to person, place, and time.  However, his affect was constricted and mood was dysphoric.  The examiner indicated the Veteran was currently employed full time, but had lost 32 weeks of work due to medical conditions, the specifics of which were not identified.  The examiner concluded there was moderate impairment in the Veteran's functional state and quality of life as a result of his PTSD, and a corresponding GAF score of 60 was assigned.  

In April 2013, in compliance with the Board's February 2013 remand directives, the Veteran again underwent evaluation for his PTSD.  The examiner indicated the claims file was reviewed and the Veteran was interviewed in person.  The examiner noted the Veteran was unemployed, (with the record showing the Veteran has been awarded Social Security disability benefits effective from May 2009, due to a variety of service connected, and non-service connected disabilities).  The symptoms associated with the Veteran's PTSD included psychological distress, avoidant behavior, and hyperarousal.  

During the examination, the examiner stated the Veteran was coherent, logical, and relevant.  Further, since the last examination for PTSD, the Veteran had not experience a significant decrease in functionality, had not been hospitalized, and there was no evidence of psychological crisis.  The examiner concluded the Veteran's mental condition was stable and he was "doing just fine."  Ultimately, the examiner stated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency.  A GAF score of 60 was assigned.   

Also on file for consideration are numerous VA treatment records, showing the Veteran's continuous participation in psychiatric treatment for his PTSD throughout the entire appeals period.  The record reflects the Veteran sought treatment for his PTSD approximately once a month.  During his psychiatric evaluations, the Veteran's overall reported symptoms are largely repetitive of those described by the two VA examiners during their evaluations of the Veteran in April 2009 and April 2013, with a few exceptions.  Specifically, in June 2008, the Veteran reported suffering from auditory hallucinations and persecutory delusions.  In October 2008, the Veteran reported anxiety and paranoia, but denied hallucinations.  In November 2008, the Veteran reported that he had serious thoughts of suicide in the past 30 days, but nothing prior.  Later that same month, he denied suicidal ideation, but stated he felt he was being followed at times.  Throughout this period, the VA treatment records indicate the Veteran was consistently assigned GAF scores of 55, which is indicative of moderate symptoms.  

In February 2009, the Veteran denied hallucinations and homicidal or suicidal ideations.  His mood was "ok", and his judgment and insight were fair.  His PTSD symptoms remained stable for several years, and GAF scores of 65 were assigned, which is indicative of mild symptoms.  However, in November 2012 the Veteran reported sporadic audio and visual hallucinations, as well as paranoia.  Most recently, in March 2013, he also reported that he felt he was being followed and heard voices.  

The Board notes the Veteran is in receipt of disability compensation from the SSA, which was awarded from May 2009.  The disabilities identified as causing the Veteran to be unemployed were PTSD, toe amputation, asthma, glaucoma, hypertension and disorders of the back.  Only the first three are service connected disabilities, and the decision did not make clear which were considered the most severe.  With respect to PTSD symptoms, the most significant was considered to be nightmares.  Other symptoms of it were identified as anhedonia, depressed mood, constricted affect, irritability, sadness, anxiety, and insomnia.  

As indicated previously, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
Here, the Veteran's VA treatment records describe anxiety, paranoia, and occasional auditory and visual hallucinations.  Additionally, the Veteran has been described as lacking in concentration, which would render it difficult for the Veteran to understand complex commands.  Other symptoms noted in the record include irritability, sadness, anxiety, dysphoria and depression, which reflects a disturbance in mood and motivation.  However, he has also been described as oriented, clean, and cooperative which reflects a certain stability in this regard.  Likewise, the Veteran's social isolation is mentioned as one of his symptoms, but it has evidently resulted in few social relationships, rather than none at all.  

On the other hand, there is no evidence of record reflecting that the Veteran's affect was described as flat, his speech has been considered spontaneous, coherent, logical and relevant; no panic attacks were identified; and there was no impairment in memory or abstract thinking identified.  While the Veteran was characterized as impulsive in the 2008 certificate from Dr. Ortiz, the subsequent record does not show any such impairment in judgment.  

Accordingly, resolving all reasonable doubt in favor of the Veteran and when considering the fluctuation in the Veteran's symptoms as well as the totality of his disability, the Board finds that the Veteran's PTSD is productive of impairment contemplated by a 50 percent rating.  

However, the Board finds that neither a 70 percent nor a 100 percent schedular rating is warranted in this case since the symptoms or there effects set out for these levels of impairment are absent from the record during the appeal period.  In this respect, aside from one instance when the Veteran reported suicidal thoughts for a period of 30 days in November 2008, he has consistently denied suicidal and homicidal ideation.  Further, there is no evidence to suggest the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, much less total occupational and social impairment.  

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and how he believes his PTSD has affected his life, including describing his symptoms.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations and treating psychiatrists than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Accordingly, the Board finds that the medical and lay evidence supports a rating of 50 percent, but no higher, for the entire period on appeal.  38 C.F.R. § 4.130, DC 9411.  The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In adjudicating the current appeal for an increased rating, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased rating for PTSD must be denied. 

III.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

First, the Board notes that the Veteran meets the schedular requirement for a TDIU.  The Veteran is service connected for the following disabilities: bronchial asthma, rated at 60 percent disabling; PTSD, now rated at 50 percent disabling; traumatic amputation of the right great toe due to a gunshot wound, rated at 10 percent disabling; and, painful scar stump site, rated at 10 percent disabling.  38 C.F.R. § 4.16(a).  

The Board notes that the Veteran is currently unemployed.  The Veteran had previously been employed as messenger for a realty company until 2009.  Additionally, the evidence shows the Veteran received a bachelor's degree in business administration.  

The Veteran has undergone numerous VA examinations for his various disabilities, including a VA examination specific to his claim for a TDIU, and VA has obtained an opinion regarding his employability.  In this regard, the April 2009 PTSD VA examiner acknowledged this would affect the Veteran's occupational functioning, but the June 2009 respiratory examiner indicated the Veteran's bronchial asthma would not preclude him from obtaining and obtaining substantially gainful employment since the condition is well controlled and he has not had any acute attacks in the past few years.  

Again in 2013, VA examinations revealed that with respect to the traumatic amputation of the right great toe, there would be limits on long standing and walking, but the examiner stated the Veteran would still able to obtain a substantially gainful job of a semi-sedentary type position.  Concerning the Veteran's bronchial asthma, the examiner determined there is no impact on the Veteran's ability to work as a result of this disability.  Finally, concerning the Veteran's PTSD, the examiner determined that the Veteran was "doing just fine" and his PTSD causes no more than occupational and social impairment with only occasional decrease in work efficiency.  

The Veteran is also in receipt of SSA disability, as noted above.  However, in arriving at this determination, SSA considered disabilities for which the Veteran was not service connected, such as glaucoma, hypertension, and back disorders.  Regardless, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier, 1 Vet. App. at 417.

There is no other medical evidence regarding the effect that the Veteran's service-connected disabilities have on his employment outlook.  The VA treatment records that have been obtained and associated with the Veteran's claims file detail his ongoing treatment for his various service-connected disabilities.  These records do not, however, contain any opinions regarding the effect that these disabilities have on his ability to secure or follow a substantially gainful occupation.

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the findings of the VA examiners.  Again, several VA examiners have offered opinions regarding the Veteran's employability, and each opinion has concluded that the Veteran is still able to secure or follow a substantially gainful occupation.  Given these findings, the Board finds that these opinions outweigh that offered by the Veteran himself. 

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.







	(CONTINUED ON NEXT PAGE)


ORDER

An initial 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


